UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6626



EARL B. WALKER,

                                              Petitioner - Appellant,

          versus


RON ANGELONE,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-698-7)


Submitted:   August 30, 2000              Decided:   September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl B. Walker, Appellant Pro Se. Kathleen B. Martin, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl B. Walker appeals the district court’s order granting the

Respondent’s motion to dismiss and denying relief on his petition

filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).     We have

reviewed the record and the district court’s opinion and find no

reversible error.      Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal substantially on the reasoning of

the district court.*    See Walker v. Angelone, No. CA-99-698-7 (W.D.

Va. Apr. 10, 2000).      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




     *
       The district court did not have the benefit of the Supreme
Court’s recent decision in Williams v. Taylor,      U.S.     , 120
S. Ct. 1495, 68 U.S.L.W. 4263 (U.S. Apr. 18, 2000) (No. 98-8384).
However, the district court’s conclusion that the state court
decision was not contrary to clearly established federal law or an
unreasonable determination of the facts, see 28 U.S.C.A. §
2254(d)(2) (West Supp. 2000), comports with the holding in
Williams.


                                   2